The opinion of the court was delivered by
Burch, J.:
The action was one for specific performance of a contract to convey land. Specific performance was decreed, and a purchaser from the vendor, joined as a defendant in the suit, appeals.
The sole defense was purchase in good faith without notice of the contract. The evidence was conflicting.. The court seems to have believed testimony of the vendor on the subject, which was sufficient to sustain the judgment.
Error is assigned relating to refusal of the court to require answers to certain questions propounded to the vendor. Whatever the answers might have been, they would not have weakened the case made by the plaintiff, or aided the defense.
Laches is invoked. Laches wás not pleaded or relied on at the trial. Considering the defense as interposed in time, the evidence — which, under the circumstances, need not be stated —was not sufficient to sustain it.
The judgment of the district court is affirmed.